DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Election/Restriction requirement
Applicant’s election without traverse of Species 1 (claims 1-3 and figures 1-3) in the reply filed on 12/04/2020 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooberman (US 20140014651 A1) in view of Ruusuvuori (US 6270281 B1)
Regarding claim 1, Hooberman discloses
 A metal heating sleeve pipe (see figs 17-18), comprising: a metal heating sleeve pipe main body (body of the base members 216 and 218, see fig 18); 
a heating wire slot (see heating wire slot in annotated fig.18 below), wherein the heating wire slot (see heating wire slot in annotated fig.18 below) is inner sunken and coiled at an outer wall of the metal heating sleeve pipe (base members 216 and 218, see fig 18), and an electric heating wire (induction coil 207, see fig.18) is embedded in the heating wire slot (see heating wire slot in annotated fig.18 below); 

    PNG
    media_image1.png
    610
    626
    media_image1.png
    Greyscale

Annotated fig.18 of Hooberman
(holes on the surfaces of the vented cover 217, see staggered slot holes in annotated fig.18 above) being longitudinally arranged on a pipe body (vented convers 217 and/or 219) of the metal heating sleeve pipe main body (base members 216 and 218, see fig 18) from one end to the other end (see fig.18); and 
However, Hooberman does not explicitly disclose a replacer expanding opening pillar inserting hole provided in a middle part of each of the staggered slot holes.  
Ruusuvuori discloses a device for mounting rails, comprising:
a plurality of staggered slot holes (combo of grooves 15, see fig.2. See staggered slot holes in annotated fig.2 below) being longitudinally arranged on a rail body;
a replacer expanding opening pillar inserting hole (pitch-hole 14, see fig.2) provided in a middle part of each of the staggered slot holes (each of the staggered slot holes, see annotated fig.2 below).

    PNG
    media_image2.png
    610
    514
    media_image2.png
    Greyscale

Annotated figure 2 of Ruusuvuori
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the openings on the vented covers 217 and/or 219 of Hooberman to include pitch-hole 14 as taught by Ruusuvuori, such that the pitch-hole provided in a middle part of each of the openings on the Hooberman’s vented covers 217 and/or 219. Doing so allows the holes enabling sufficient adjustability for mounting purposes (see col.4, lines 30-35 of Ruusuvuori).
Regarding claim 2, Hooberman further discloses two linear long holes (holes at the edges of the vented covers 217 and 219, see figs.17-18, see two linear long holes in annotated fig.17 below) are arranged in parallel and oppositely on the pipe body (the holes on the vented covers 217 and 219 arranged in parallel and oppositely shown in figs.17-18) of the metal heating sleeve pipe main body (body of the base members 216 and 218, see fig 18).  

    PNG
    media_image3.png
    749
    637
    media_image3.png
    Greyscale

Annotated fig.17 of Hooberman
Regarding claim 3, Hooberman discloses substantially all the claimed limitations as set forth.
Hooberman does not explicitly disclose the replacer expanding opening pillar inserting hole is circular or square.  
Ruusuvuori further discloses the replacer expanding opening pillar inserting hole (pitch-hole 14, see fig.2) is square.  
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to utilize the square-shaped of the pitch-hole 14 as taught by Ruusuvuori in Hooberman, for the purpose of enabling sufficient adjustability as desired, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140012324 A1 discloses spinal instrumentation systems, comprising:
 a plurality of staggered slot holes 730 being longitudinally arranged on a plate body 710 from one end to the other end; and 
a replacer expanding opening pillar inserting hole 751 provided in a middle part of each of the staggered slot holes 730 (see fig.7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761